Case: 21-20058     Document: 00516317906         Page: 1     Date Filed: 05/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  May 13, 2022
                                  No. 21-20058                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Lawrence Higgins,

                                                           Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Kelly Strong, Warden; C. Lacox,
   Assistant Warden; H. M. Pederson, Assistant Director,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3727


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          For this action under 42 U.S.C. § 1983, Lawrence Higgins, Texas
   prisoner # 1060189 and proceeding pro se, contests the denial of his motion



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20058      Document: 00516317906           Page: 2    Date Filed: 05/13/2022




                                     No. 21-20058


   for a preliminary injunction, seeking a change to his housing based on the
   assertion that his cell is too small. (Higgins in his reply brief presents facts
   for the first time on appeal. No authority need be cited for our refusal to
   consider such assertions, especially in a reply brief.)
          Higgins’ unsupported and conclusory allegations show neither a
   likelihood of success on the merits, nor an irreparable injury warranting a
   preliminary injunction. See Rhodes v. Chapman, 452 U.S. 337, 345–48 (1981)
   (stating “conditions that cannot be said to be cruel and unusual under
   contemporary standards are not unconstitutional”); Wilson v. Budney, 976
   F.2d 957, 958 (5th Cir. 1992) (holding that conclusory allegations “do not
   support an action under 42 U.S.C. § 1983”); Holland Am. Ins. Co. v.
   Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1985) (noting “[s]peculative
   injury is not sufficient [to show irreparable harm]; there must be more than
   an unfounded fear on the part of the applicant”). In short, the district court
   acted within its discretion in denying the motion. Black Fire Fighters Ass’n of
   Dallas v. City of Dallas, 905 F.2d 63, 65 (5th Cir. 1990) (stating denial of
   preliminary injunction reviewed for abuse of discretion).
          AFFIRMED.




                                          2